Citation Nr: 0016099	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  97-05 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from March 1944 to May 1946.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a November 1996 
rating decision of the St. Petersburg, Florida Regional 
Office (hereinafter "the RO") which, in pertinent part, 
denied service connection for a heart disorder to include 
valvular heart disease, right bundle branch block, coronary 
artery disease and hypertension and for an abdominal aortic 
aneurysm.  In a February 1998 statement on appeal, the 
veteran withdrew the issue of entitlement to service 
connection for an abdominal aortic aneurysm.  In August 1999, 
the Board remanded this appeal to the RO to contact a private 
physician for clarification of an etiological opinion.  The 
veteran is presently represented in this appeal by the 
Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's heart disorder, to include cardiac valve 
disease with valve replacement surgery, has been reasonably 
shown to have had origins during active service.  


CONCLUSION OF LAW

A heart disorder, to include cardiac valve disease with valve 
replacement surgery, was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  Accordingly, an additional remand, in order to 
allow for further development of the record, is not 
appropriate.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arteriosclerosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  The disease entity for which 
service connection is sought must be "chronic" as opposed 
to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that at the 
time of the March 1944 enlistment examination, his heart and 
blood vessels were noted to be normal.  The veteran's blood 
pressure reading was 110/70.  A June 1944 treatment entry 
noted that the veteran was seen with a sore throat for the 
previous two days.  He also reported that he had difficulty 
swallowing and that he ached all over.  The examiner noted 
that the veteran's heart and lungs were normal.  The 
diagnosis was tonsillitis, acute.  An October 1944 entry 
reported that the veteran was placed on Sulfadiazine and was 
to have hot saline throat irrigations.  A November 1944 entry 
noted that the veteran's throat was much improved.  A June 
1945 entry indicated that two days earlier, the veteran had 
the onset of a cough, nasal obstruction, anorexia, muscle 
aches and general malaise.  The examiner noted that there was 
no enlargement of the heart, but that the first sound was 
loud at the mitral area.  There was also a systolic murmur 
which did not vary with position.  It was noted that no 
diastolic murmur was heard.  The diagnosis was catarrhal 
fever, acute.  A subsequent June 1945 entry noted that a 
fluoroscopy of the chest was negative for cardiac 
enlargement.  Another June 1945 entry indicated that the 
veteran was afebrile and much improved.  The May 1946 
separation examination noted a blood pressure reading of 
120/60.  There was a notation, as to the veteran's 
cardiovascular system, that he had a rough systolic murmur at 
the apex.  

Private treatment records dated from February 1975 to August 
1978 indicated that the veteran was treated for several 
disorders.  A February 1975 treatment entry from John J. 
Rahaim, M.D., noted that the veteran was discovered to have 
right bundle branch block eight years ago.  It was also 
reported that a letter from a physician indicated that the 
veteran had right bundle branch block in 1964 as well as 
hypertension.  It was observed that the veteran reported that 
his blood pressure had been controlled and that he had 
occasional tachycardia for eleven years.  The impression 
included aortic stenosis, right bundle branch block and 
hypertension.  

Private treatment records dated from February 1990 to August 
1996 indicated that the veteran was treated for disorders 
including variously diagnosed cardiovascular disorders.  A 
February 1995 statement from Stephen A. Stowers, M.D., 
reported that the veteran had a long-standing history of 
essential hypertension and of a bicuspid aortic valve.  It 
was noted that the veteran reported that he was first noted 
to have high blood pressure when he was in his thirties and 
that he had been on medical therapy since that time.  A June 
1994 report from Central Florida Regional Hospital indicated 
a final impression which included an asymptomatic 7.1 cm 
infrarenal abdominal aortic aneurysm; history of coronary 
artery disease based on a recent exercise stress thallium 
from April 1994; valvular heart disease, consisting of 
moderate to moderately severe aortic stenosis; hypertensive 
heart disease; and history of right bundle branch block and 
left anterior fascicular block.  A May 1994 report from 
Lawrence E. Vallario, M.D., noted that the veteran's cardiac 
history dated back to the mid 1960s when he was diagnosed 
with aortic stenosis.  Dr. Vallario indicated an impression 
which included right bundle branch block and anterior 
fascicular block; evidence of continued hypertension; 
evidence of substernal chest pain syndrome with an abnormal 
exercise stress test and history of aortic stenosis.  A June 
1995 report from Dr. M. Halperin indicated an impression 
which included severe aortic stenosis with mild aortic 
insufficiency; possible atherosclerotic heart disease with 
inferior ischemia; exertional angina secondary to the above; 
left ventricular hypertrophy; history of paroxysmal atrial 
fibrillation; history of essential hypertension and status 
post repair of an abdominal aortic aneurysm.  A July 1995 
statement from Diane L. Jeffrey, M.D., indicated that the 
veteran underwent an aortic valve replacement and single 
bypass to the "LAD" using the left internal mammary artery.  

Private treatment records dated from April 1998 to October 
1999 referred to continued treatment.  An April 1998 
statement from Dr. Rahaim indicated that he no longer had the 
veteran's records since it had been so long since he last saw 
the veteran.  Dr. Rahaim noted that upon reviewing the 
information sent by the veteran, it appeared that he passed 
his first physical examination with no abnormalities of his 
heart and that later military records indicated that he 
developed a rather significant murmur over the heart.  Dr. 
Rahaim stated that one would think that since it occurred 
during his period of service that it might be connected to 
that.  

In a June 1998 statement, Karen Wunderlich, M.D., reported 
that she had reviewed the veteran's previous and current 
records.  Dr. Wunderlich indicated that her medical 
evaluation of such records and her current findings supported 
a finding that the veteran had contracted an infection during 
his military service that lead to mitral valve dysfunction 
resulting in hypertension and eventually mitral valve failure 
and required replacement.  In an October 1999 statement, Dr. 
Wunderlich reported that the veteran's service medical 
records showed that he had a febrile illness with associated 
symptoms of rheumatic fever on June 12, 1944.  Dr. Wunderlich 
stated that the veteran's records went on to support 
subsequent cardiac valve disease requiring valve replacement 
surgery in June 1995.  It was indicated that the medical 
literature supported associating rheumatic fever with 
"cardiac valve replacement requiring valve replacement years 
after".  Dr. Wunderlich stated that she felt that the 
veteran's febrile illness during his service and the 
subsequent need for valve replacement follows a typical 
pattern of rheumatic valve involvement.  

VA treatment records dated from May 1999 to March 2000 
indicated that the veteran continued to receive treatment.  A 
November 1999 entry noted that the veteran was trying to get 
service connection for valvular heart disease.  It was noted 
that he had acute pharyngitis in 1945 and developed rheumatic 
fever and that the valvular heart disease which developed 
later necessitated valve replacement.  In a March 2000 
statement, a VA physician reported that he reviewed the 
veteran's military records.  The physician stated that such 
records showed that on June 12, 1944, the veteran began with 
symptoms of pharyngitis/tonsillitis and that at that time 
there was no evidence of a heart murmur as the veteran's 
heart and lungs were reported to be normal.  It was noted 
that the veteran had a recurrence of pharyngitis in October 
1944 and was placed on Sulfadiazine and that the symptoms 
persisted for several days.  The physician further noted that 
on June 15, 1945, the veteran was seen again from pharyngitis 
with a fever of 101 and had a "new onset" heart murmur 
diagnosed at that time.  The VA physician stated that it was 
his opinion from a review of the military medical records 
that the veteran developed acute pharyngitis and acute 
rheumatic fever in service which later necessitated the valve 
surgery in 1996.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the veteran's service medical 
records indicate that he was diagnosed in June 1944 with 
acute tonsillitis and that his heart was noted to be normal 
at that time.  Additionally, the Board notes that a June 1945 
entry indicated that the veteran was seen with a cough, nasal 
obstruction, anorexia, muscle aches and general malaise which 
had their onset two days earlier.  The examiner noted, as to 
the veteran's heart, that the first sound was loud at the 
mitral area and that there was also a systolic murmur which 
did not vary with position.  The diagnosis was catarrhal 
fever, acute.  The May 1946 separation examination also 
included a notation, as to the veteran's cardiovascular 
system, that he had a rough systolic murmur at the apex.  The 
Board observes that the first clinical reference of record to 
any cardiovascular disorder, other than the systolic murmur 
noted during service, was pursuant to a February 1975 
treatment entry from Dr. Rahaim, more than twenty-four years 
after the veteran's separation from service, which noted that 
the veteran had been discovered to have right bundle branch 
block eight years earlier and that he reported occasional 
tachycardia for eleven years.  There was also a reference to 
a letter from a physician which indicated that the veteran 
had right bundle branch block in 1964 as well as 
hypertension.  The impression included aortic stenosis, right 
bundle branch block and hypertension.  The Board observes 
that subsequent VA and private treatment records indicated 
that the veteran continued to receive treatment for variously 
diagnosed cardiovascular disorders including a history of 
coronary artery disease; valvular heart disease; hypertensive 
heart disease; right bundle branch block and anterior 
fascicular block; severe aortic stenosis with mild aortic 
insufficiency; possible atherosclerotic heart disease with 
inferior ischemia; history of paroxysmal atrial fibrillation; 
and status post repair of an abdominal aortic aneurysm.  
Further, in a July 1995 statement, Dr. Jeffrey reported that 
the veteran underwent an aortic valve replacement and single 
bypass to the "LAD" using the left internal mammary artery.  

The Board observes that private and VA physicians have 
addressed the etiology of the veteran's claimed heart 
disorder.  In a June 1998 statement, Dr. Wunderlich reported 
that she had reviewed the veteran's previous and current 
records.  Dr. Wunderlich indicated that her medical 
evaluation of such records and her current finding supported 
a conclusion that the veteran had contracted an infection 
during service that lead to mitral valve dysfunction 
resulting in hypertension and eventually mitral valve failure 
which required replacement.  Additionally, in an October 1999 
statement, Dr. Wunderlich indicated that the veteran's 
service medical records showed that he had a febrile illness 
with associated symptoms of rheumatic fever in June 1944 and 
that his records went on to support subsequent cardiac valve 
disease requiring valve replacement surgery.  Dr. Wunderlich 
specifically stated that she felt that the veteran's febrile 
illness during service and the subsequent need for valve 
replacement followed a typical pattern of rheumatic valve 
involvement.  Further, the Board notes that a VA physician, 
in a March 2000 statement, also reported that he had reviewed 
the veteran's military records.  The VA physician indicated 
that it was his opinion that the veteran developed acute 
pharyngitis and acute rheumatic fever in service which later 
necessitated the valve surgery.  The Board observes that a 
private physician and a VA physician, after reviewing the 
veteran's service medical records, have both indicated that 
the veteran suffered from symptomatology indicative of 
rheumatic fever during his period of service which resulted 
in his subsequent cardiac valve disease requiring valve 
replacement surgery.  In consideration of the evidence of 
record, including the opinions noted above, the Board is of 
the view that to conclude otherwise than that the evidence is 
at least in equipoise as to whether a heart disorder, to 
include cardiac valve disease with valve replacement surgery, 
is reasonably shown to be related to the veteran's period of 
service, would not withstand Court scrutiny.  Accordingly, 
with resolution of reasonable doubt in favor of the veteran, 
the Board concludes that service connection for a heart 
disorder to include cardiac valve disease with valve 
replacement surgery, is warranted.  



ORDER

Service connection for a heart disorder, to include cardiac 
valve disease with valve replacement surgery, is granted.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

